United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4049
                        ___________________________

                                   Yuchai Chen

                            lllllllllllllllllllllPetitioner

                                          v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: July 7, 2017
                              Filed: July 21, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Chinese citizen Yuchai Chen petitions for review of an order of the Board of
Immigration Appeals (BIA) upholding an Immigration Judge’s (IJ’s) denial of her
application for asylum and withholding of removal based on her Christian religion.1
We conclude that substantial evidence supports the determination that Chen did not
establish either past persecution or that she had an objectively reasonable, well-
founded fear of future persecution. See Yu An Li v. Holder, 745 F.3d 336, 340 (8th
Cir. 2014) (standard of review); see also Singh v. Lynch, 803 F.3d 988, 991 (8th Cir.
2015) (persecution is extreme concept involving torture, infliction or threat of death,
or injury to one’s freedom or person, on account of protected ground);
Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (substantial evidence
standard is extremely deferential, and court will not overturn findings of fact unless
any reasonable adjudicator would be compelled to reach contrary findings); Singh v.
Gonzales, 495 F.3d 553, 556 (8th Cir. 2007) (to establish that fear of future
persecution is objectively reasonable, alien must present credible, direct, and specific
evidence that reasonable person in her position would fear persecution if returned to
alien’s country). Thus, Chen did not establish that she qualified for asylum, see
Singh, 803 F.3d at 991 (to qualify for asylum, alien must show she is unable or
unwilling to return to native country due to persecution, or well-founded fear of
future persecution, on account of protected ground); and her claim for withholding
of removal necessarily failed as well, see Bracic v. Holder, 603 F.3d 1027, 1034-35
(8th Cir. 2010) (standard for withholding of removal is more rigorous than that for
asylum). The petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




      1
      Chen does not seek review of her claim under the Convention Against Torture.
See Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir. 2012) (waiver of claim).

                                          -2-